Citation Nr: 1508518	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  09-43 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for spina bifida occulta.  

2.  Entitlement to service connection for a back disability other than spina bifida occulta.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from March 1991 to October 1994 and from November 1997 to November 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In October 2010, the Veteran testified via videoconference before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

In a December 2014 statement, the Veteran's representative asked the Board to remand this case, in part for a physician to review X-rays to determine if the Veteran has spina bifida occulta.  The Board agrees that a remand is necessary.  While the Board recognizes that there has been significant delay in this case, there remains insufficient medical evidence of record for the Board to decide this case.  

In the following paragraphs, the Board included history and explanations from previous remands and from a request for an opinion from a physician of the Veterans Health Administration (VHA).  This has been done so that the physician who provides the opinions requested in this Remand can read the history and explanations and avoid deficiencies in the opinions he or she expresses and therefore avoid more delay in this case-and so that the AOJ can review the examination report obtained pursuant to this Remand in light of past deficiencies and take immediate corrective action, if necessary, so as to avoid more delay.  

The Veteran contends that he injured his back in a helicopter crash during service.  He contends that he did not receive treatment for his injury because they were in the field, others who were more seriously injured were prioritized for medical evacuation, and he was undergoing an adrenaline rush (and thus impliedly did not realize how hurt he was).  He contends that he has had back symptoms such as pain ever since the crash.  Next, he contends that upon seeking treatment after service physicians told him the crash caused or at least contributed to his back problems.  He finally contends in particular being told by a physician that his spina bifida occulta was forming around and thus due to fracturing a vertebra in this crash.  The Veteran denies any back injury subsequent to the crash.

Service treatment records for the Veteran's second period of service include a statement indicating that he was in a helicopter crash in September 2000-and indicate that only minor injuries were sustained by those involved. Otherwise, the service treatment records are silent for any back problem prior to the crash. They also reflect that the Veteran denied a back injury in May 2001, denied back pain in August 2001, and denied recurrent back pain or any back problem at his August 2002 separation examination. He reported several other consequences of a crash (inhalation burns, cut fingers, anxiety, trouble sleeping). His spine was normal.  

In a December 2007 letter, a private physician, Dr. E.S., stated that the Veteran reported back pain due to a helicopter crash during service.  X-rays apparently did not show any fracture.  Spina bifida occulta at L5 was noted, however-as was lumbar segmental dysfunction with pain in the lumbar region along with radiculitis to both hips.  VA treatment records indicate that November 2007 X-rays revealed possible old posttraumatic changes at L5, possible spina bifida at L5, and multilevel arthritis or degenerative changes.  They also indicate that December 2007 magnetic resonance imaging (MRI) revealed multilevel degenerative changes worse at L5-S1, mild scoliosis that could be positional, and mild straightening.  Otherwise, VA treatment records document that the Veteran's symptoms were suspected to be due at least partially to sacroiliac joint dysfunction.  

In February 2011, the Board remanded these issues for the AOJ to obtain a VA medical examination and medical opinion.  Specifically, the Board directed the examiner to discuss whether the Veteran's spina bifida occulta was a congenital "disease" as opposed to a congenital "defect."  The Board also directed the examiner to identify any back disorder suffered by the Veteran other than spina bifida occulta and provide an opinion as to whether any such disorder had its onset in service or was otherwise related to service.  The examiner was instructed to provide a complete rationale for all opinions expressed.  

The Veteran underwent a VA examination in May 2011.  The examiner noted the Veteran's report of an in-service helicopter crash to which the Veteran attributes his current back disabilities.  Upon examination of the Veteran, the examiner diagnosed congenital spina bifida occulta and lumbosacral degenerative disc disease with lumbar spasm.  As to the requested opinions, the examiner stated that the Veteran's spina bifida occulta was a congenital defect and not a disease.  He further opined that it was less than likely that the Veteran's lumbosacral degenerative disc disease with lumbar spasms is a reflection of his in-service injury.  The examiner's stated rationale for that opinion was that it would have seemed likely that the Veteran would have pursued medical attention at the time of the helicopter crash or that, at the very least, his service treatment records would have mentioned the injury if his injury was severe enough to have resulted in his current disability.  

Here, despite being requested to do so, the examiner provided no reasoning and cited no medical authority for his opinion that the Veteran's spina bifida occulta is a congenital defect as opposed to a disease.  Whether the Veteran's spina bifida occulta is a congenital defect as opposed to a disease is important because "congenital diseases, but not defects, may be service connected."  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that "non-disease or non-injury entities such as congenital defects" are not "disabilities" within the meaning of 38 U.S.C.A § 1110); 38 C.F.R. § 3.303(c) (2014) (providing that congenital or developmental defects "are not diseases or injuries" for VA disability compensation purposes).  

VA law defines "defects" and "diseases" for purposes of determining if service connection is warranted. In Quirin, the United States Court of Appeals for Veterans Claims (Court) explained that "a defect differs from a disease in that the former is 'more or less stationary in nature' while the latter is 'capable of improving or deteriorating,'" and stated that "any worsening-any change at all-might demonstrate that the condition is a disease."  22 Vet. App. at 394-395 (quoting VAOGCPREC 82-90 (1990)). The Court further explained that an examiner's determination of whether a condition is a congenital disease or defect "must be supported by 'guidance from medical authorities regarding the proper classification of [the] medical condition at issue.'" Id. at 395 (quoting VAOGCPREC 82-90)). More recently, the U.S. Court of Appeals for the Federal Circuit has provided a concise summary of the difference between a defect and disease for VA disability benefits determinations, stating that an essentially valid contrast between a disease and a defect is that a disease is capable of improving or deteriorating and a defect is not. O'Bryan v. McDonald, 771 F.3d 1376, 1379 (Fed. Cir. 2014).

The May 2011 opinion regarding a nexus between service and a back disability other than spina bifida occulta was inadequate.  The opinion was based solely on the fact that the Veteran did not seek treatment for a back injury in service.  There is no indication that the examiner considered the Veteran's competent statements of back pain beginning in service and existing since that time.  Moreover, the Veteran has provided reasons for why he did not seek treatment at the time of his documented helicopter accident and has indicated post-service treatment related to his back, but it did not appear as though the examiner took those assertions into account.  Without a discussion of the competent lay evidence regarding pain in service and continuous related symptoms after service, the Board cannot conclude that the VA examiner's opinion is based upon consideration of all of the relevant evidence.  Accordingly, the Board determined that the May 2011 opinion is not adequate to rely on in evaluating the merits of the Veteran's claim of service connection for a back disability other than spina bifida occulta.

Following the October 2012 Board Remand, another examination and review of the claims file was conducted by a VA physician in January 2013.  This physician provided diagnoses of sprain, degenerative disc disease, and spondylosis.  In a section addressing diagnostic testing, the examiner stated that arthritis was documented, that the Veteran did not have a vertebral fracture, and that there was no evidence of spina bifida on x-ray and MRI studies.  In a remarks section, the examiner stated that there was no evidence of spina bifida.  He also opined that it was less likely than not that the Veteran's low back condition was related to his military service.  
The rationale for this opinion was as follows:

There is no record of him being seen for his back or having xrays of it following helicopter accident which occurred in [S]ept 2000; in 2002 he reported "no low back pain"; he worked as mechanic until 2011 by his own history and got off for [low back] complaints and pain w/lifting.

This opinion is inadequate for the same reasons that the earlier opinion is inadequate-it lacks rationale that takes into account the Veteran's reports of back pain beginning in service and existing since that time and his reasons for why he did not seek treatment at the time of his documented helicopter accident.  Moreover, the examiner does not explain the significance of the Veteran working until 2011 as a mechanic or why his getting off for low back complaints with lifting is important and how that fact is related to whether he had a back injury during service that continued to cause him problems when he worked as a mechanic.  In short, the examiner listed facts without explaining how the facts supported the opinion.  

Additionally, the examination notation that there was no evidence of spina bifida on X-rays or the MRI is inaccurate.  Evidence to the contrary, i.e., the November 2007 X-ray report and the December 2007 letter from Dr. E.S., were not discussed.  Further, there was no discussion of the Veteran's report that his spina bifida occulta was due to a fractured vertebra, a discussion that was required by the Board.  The opinion on his back condition other than spina bifida occulta, similar to that previous degenerative disc disease opinion, did not discuss evidence from the Veteran regarding why he did not seek treatment for his back following the helicopter crash but that he has had back symptoms ever since.  There also was no discussion of the 2007 MRI and whether the Veteran had fractured a vertebra during service.  Such discussion was requested by the Board.  Finally, no medical authority was cited, though the Board requested that such be done as appropriate.  

Determining that the January 2013 opinion was not adequate, the Board requested an opinion from a VHA physician in June 2014.  One of the questions asked of the physician was whether the Veteran has spina bifida occulta.  In an August 2014 opinion, the VHA physician explained that in order to answer the question the actual lumbosacral spine radiology images would have to be viewed.  Although there are reports of radiology studies in the claims file there are no actual images from radiology studies of the Veteran's lumbosacral spine in the claims file.  As the Board has no mechanism to directly provide a VHA physician with radiology images, a remand is necessary to obtain the necessary findings and opinions.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a VA examination of his back by an appropriately qualified physician.  The claims file must be reviewed by the physician in conjunction with the examination.  The physician must read the narrative portion of this Remand, a copy of which will be associated with the claims file.  The physician must accomplish the following:  

(a)  Opine as to whether the Veteran has spina bifida occulta.  This opinion must be based on reading radiology images of the Veteran's spine, not merely a recitation of what is listed in previous radiology reports or treatment records.  If radiology images are not available then tests must be conducted to obtain the images.  The physician must explain what is significant in the images that leads the physician to his or her conclusion.  

(b)  If the Veteran does have spina bifida occulta, the physician must provide an opinion as to whether it is a congenital or acquired.  The physician must provide a complete rationale for any opinion expressed.  

(c)  If the Veteran has spina bifida occulta that is acquired, i.e., not congenital, the physician must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the spina bifida occulta was due to a fractured vertabra (a theory the Veteran has proposed).  The physician must provide a complete rationale for any opinion expressed.  

(d)  If the Veteran does have spina bifida occulta that is congenital, the physician must provide an opinion as to whether the spina bifida occulta is (i) a condition that is capable of improvement or deterioration or (ii) a condition that is not capable of improvement or deterioration.  The physician must explain why he or she arrived at his or her conclusion and what medical sources support his or her conclusion.  If the physician concludes that the congenital spina bifida occulta is a condition that is capable of improvement or deterioration, then by operation of current law the condition is deemed a congenital disease.  If the physician concludes that the congenital spina bifida occulta is a condition that is not capable of improvement or deterioration, then by operation of current law the condition is deemed a congenital defect.

(e)  If the Veteran has congenital spina bifida occulta that is capable of improvement or deterioration (a congenital disease by VA law definition) the physician must provide an opinion as to whether is it at least as likely as not (a 50 percent or greater probability) that it underwent a permanent increase in severity during service whether as a result of the helicopter crash or otherwise.  The physician must provide a complete rationale for any opinion expressed.  

(f)  If there was such a permanent increase in the severity of the Veteran's spina bifida occulta, the physician must provide an opinion as to whether it at least as likely as not (a 50 percent or greater probability) that the increase was due to the natural progression of the spina bifida occulta.  The physician must provide a complete rationale for any opinion expressed.  

(g)  The physician must identify diagnoses of all of the Veteran's back conditions other than spina bifida occulta.  

(h)  For each of the diagnosed back conditions other than spina bifida occulta, the physician must provide an opinion as to whether is it at least as likely as not (a 50 percent or greater probability) that it is due to the Veteran's helicopter crash during service or to his service otherwise.  The physician must provide a complete rationale for any opinion expressed.  The physician is cautioned that a rationale based solely on the date of diagnosis of a back condition or on the fact that the Veteran did not report a back injury during service will be deemed legally inadequate.  The rationale must address the Veteran's statements as to why he did not seek treatment for his back following the helicopter crash and his statements that that he has had back symptoms ever since the crash.  

2.  The AOJ must review the examination report in light of the deficiencies of previous reports as explained by the Board in the narrative section of this Remand.  If the report is deficient, the AOJ must take immediate corrective action.  

3.  Then readjudicate the claims on appeal.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board, if otherwise in order.  

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

